UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Adam W. Smith U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6115 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:May 31, 2015 Item 1. Reports to Stockholders. Annual Report Visium Event Driven Fund Institutional Class (Symbol: VIDIX) Investor Class (Symbol: VIDVX) May 31, 2015 Investment Adviser Visium Asset Management, LP 888 Seventh Avenue, 22nd Floor New York, New York 10019 Phone: 1-855-9VISIUM www.visiummutualfunds.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 7 INVESTMENT HIGHLIGHTS 9 SCHEDULE OF INVESTMENTS 12 SCHEDULE OF SECURITIES SOLD SHORT 18 SCHEDULE OF OPTIONS WRITTEN 20 SCHEDULE OF TOTAL RETURN SWAPS 21 STATEMENT OF ASSETS AND LIABILITIES 22 STATEMENT OF OPERATIONS 23 STATEMENTS OF CHANGES IN NET ASSETS 24 FINANCIAL HIGHLIGHTS 25 NOTES TO FINANCIAL STATEMENTS 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 39 NOTICE OF PRIVACY POLICY & PRACTICES 40 ADDITIONAL INFORMATION 41 VISIUM EVENT DRIVEN FUND:TWELVE MONTH PERIOD ENDED MAY 31, 2015 Dear Shareholder: The Visium Event Driven Fund posted a gain of +0.86% including dividends and net of fees and expenses for the twelve month period ended May 31, 2015.During this twelve month period the S&P 500 Index posted a gain of +11.81%. The U.S. equity markets moved higher over the past twelve months as U.S. corporate profits and cash flow continued to exceed market expectations.A number of important geopolitical and economic developments weighed on the markets, but in the end, the U.S. markets reflected the continued favorable profit performance for U.S. companies.Geopolitical headwinds were created by the on-going conflicts in the Middle East (Iraq, Iran, Syria) and Ukraine, which resulted in continued economic sanctions and disruptions overseas. Additionally, the Greek sovereign debt crisis remained an overhang for the markets, along with slow growth or potential economic contraction in key emerging markets, such as China and Brazil, which weighed on global economic activity and has created economic uncertainty. Economic developments of note in the U.S. during the twelve month period included the collapse of energy prices beginning in June 2014 and the simultaneous rise of the U.S. dollar versus other major world currencies. Crude oil prices declined by roughly 60% from June 2014 through March 2015 and the U.S. dollar rose 25% over the same period versus a basket of major world currencies.The decline in energy prices had the potential to create a meaningful economic tailwind for the U.S. economy going into 2015, while the sharp rise in the dollar created the potential for a stiff headwind for export-driven U.S. companies.Unseasonably cold winter weather in most parts of the U.S. contributed to an economic slowdown, resulting in a reported drop in U.S. GDP during the 2015 first quarter of 0.7%.In the face of these various economic cross currents, corporate profits and cash flow continued to move higher. Mergers and acquisitions (“M&A”) and restructuring activity during the twelve month period remained robust and provided an increased number of investment opportunities for our strategy.However, the event driven space experienced a high level of volatility during this period as several large and high profile transactions became troubled and were ultimately terminated.Examples include the proposed Time Warner Cable Inc./21st Century Fox merger, the merger of T-Mobile US Inc. and Sprint Corp, the merger of Shire PLC with AbbVie Inc. and the merger of Time Warner Cable Inc. with Comcast Corporation.In addition, Treasury regulations associated with potential tax inversion mergers were proposed which created volatility in a number of early-stage deals and pressured other trades in the event driven space. The event driven sub-strategies, which are focused on companies involved in activist initiatives, restructurings and special situations, posted gains during the quarter, led by long positions in Pinnacle Entertainment Inc., Lamar Advertising Co, Hartford Financial Services Group Inc., Nuance Communications Inc. and Iron Mountain Inc.Losses in the event driven sub-strategies were driven by long positions in Paragon Offshore PLC, Noble Corp PLC, New Senior Investment Group Inc., SunCoke Energy Inc. and Occidental Petroleum Corporation.Gains in the merger arbitrage sub-strategy were led by long positions in Time Warner Cable Inc., Actavis, DirecTV, Lorillard LLC and Baker Hughes Incorporated, while losses were led by positions in Comcast Corporation, Shire PLC, Tokyo Electron LTD, Cumulus Media Inc. and AT&T Inc.There were a number of high 3 profile terminated merger transactions during the year-ended May 31, 2015 and we were able to mitigate losses on those positions through hedging strategies in a number of cases.The portfolio also experienced losses in a number of its market ETF hedges and currency hedges during the year ended May 31, 2015. Outlook Much of stock market commentary today is centered on the potential impact on stock prices if the Federal Reserve (“Fed”) raises short-term interest rates later this year.While it is possible that higher interest rates will provide a headwind to stock prices in the next few years, a review of previous Fed tightening cycles indicates that the negative impact on stock prices will likely be modest. While the current focus by many investors is on the future path of interest rates, we believe another macro development has been a significant and powerful driver to stock prices in recent years and warrants some discussion.The slow-growing economic backdrop in the U.S., low interest rates, low inflation, and other factors have created a set of economic and market conditions that should support continued high levels of profitability and cash flow for U.S. companies, as well as a favorable stock market environment going forward.Since the recovery from the 2008 financial crisis, slack demand for products and services has enabled many U.S. companies to reduce capital expenditures resulting in strong free cash flow.This strong cash flow has been recycled back into the equity markets in a number of ways and is one of the factors that has been driving higher stock prices in recent years. In May 2015, the Wall Street Journal published an article that discussed how U.S. companies are returning an increasing amount of cash flow to shareholders in the form of stock buybacks and dividends, and a review of the data helps explain how this increase has been a driver of stock price performance.1 The article cites data from research service S&P Capital IQ and focuses on S&P 500 companies.The data shows the percentage of operating cash flow (or EBITDA) that has been allocated by these companies to capital spending and to stock buybacks and dividends during the 11 year period from calendar 2003 through 2013.According to the data, capital allocated to capital expenditures went from 33.3% of operating cash flow in 2003 to 28.7% in 2013 – a decline of 4.6%.During this same 11 year period, capital returned to shareholders through stock buybacks and dividends rose from 17.7% of operating cash flow in 2003 to 36.1% in 2013 – an increase of 18.4%.We believe this trend of restraint toward capital spending along with an emphasis on capital return to shareholders has continued in 2014 and 2015 and may continue into the future.Estimates from Deutsche Bank Securities show that S&P 500 companies returned $820 billion of capital to shareholders through dividends and net buybacks for the trailing twelve month period ended March 31, 2015.Regarding stock buybacks specifically, Deutsche Bank estimates that announcements for U.S. companies during the 2015 first quarter earnings period (stock buybacks are typically announced with quarterly results) totaled $300 billion – this compares to average quarterly buyback announcements in 2014 of $140 billion. Another factor driving equity market performance has been the “share shrink” associated with the increase in M&A activity. In many cases today, deals are being funded primarily by 1 “Firms send more cash back to shareholders,” The Wall Street Journal, May 27, 2015. 4 cash holdings and borrowings which results in a reduction in total share float when the target company’s shares are retired.According to data from Bloomberg, global M&A announcements in 2014 came to $3.3 trillion in 2014, an increase of 38% versus 2013.If the current pace of M&A announcements in 2015 is maintained through year-end, global M&A announcements could exceed 2014 by approximately 10%.It is important to note that the current level of M&A announcements is still below that last peak of $4.0 trillion of deal announcements in 2007. In an increasing number of instances, the capital return to shareholders combined with M&A transactions at companies is providing a technical tailwind to the equity markets that many believe is the result of pressure on companies from activist shareholders.Data from Factset shows that activist campaigns against companies have risen sharply over the past five years.Capital in activist funds has more than doubled over the past five years and today stands at over $130 billion according to estimates from Hedge Fund Research. With the combination of growing cash flow for U.S. companies driving capital return to shareholders and the high levels of M&A and restructuring activity, we expect to see an increasing number of investment opportunities. We thank you for your continued support. Past performance is not a guarantee of future results. Opinions expressed are those of the Investment Manager and are subject to change, not guaranteed, and should not be considered investment advice. Must be preceded or accompanied by a Prospectus Mutual fund investing involves risk. Principal loss is possible. Event driven investments carry the risk that an expected event or transaction may not be completed, or be completed on less favorable terms than expected. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss of principal and interest than higher rated securities. The Fund may make short sales of securities, which involves the risk that losses to those securities may exceed the original amount invested by the Fund. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in micro, small and medium capitalization companies involve less liquidity and greater volatility than investments in larger companies. The Fund may use certain types of investment derivatives such as futures, forwards, and swaps. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. The Fund may purchase IPOs (initial public offerings) which can fluctuate considerably and could have a magnified impact on fund performance when the Fund’s asset base is small. The Fund may invest in other investment companies and ETFs and will bear its share of fees and expenses, in addition to indirectly bearing the principal risks of those underlying funds. The Fund may have a higher turnover rate which could result in higher transaction costs and higher tax liability which may affect returns. The S&P 500 Index is an unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly into an Index. 5 Free cash flow is earnings before depreciation, amortization, and non-cash charges minus maintenance capital expenditures. EBITDA – Earnings before interest, taxes, depreciation and amortization is an approximate measure of a company’s operating cash flow based on data from the company’s income statement. Calculated by looking at earnings before the deduction of interest expenses, taxes, depreciation, and amortization. Please refer to the schedule of investments included in this report for holdings information. Fund Holdings and Sector allocations should not be considered a recommendation to buy or sell any security.In addition, please note that the Fund holdings and sector allocations are subject to change. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Fund nor any of its representatives may give legal or tax advice. The Visium Event Driven Fund is distributed by Quasar Distributors, LLC. 6 VISIUM EVENT DRIVEN FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (December 1, 2014–May 31, 2015). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. Individual Retirement Accounts will be charged a $15.00 annual maintenance fee. You will be charged a redemption fee equal to 2.00%, of the net amount of the redemption if you redeem shares of the Fund within 90 days of purchase.To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, distribution and service (12b-1) fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Continued 7 VISIUM EVENT DRIVEN FUND Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2014 – December 1, 2014 May 31, 2015 May 31, 2015 Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.61%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 1.75%. ** Excluding dividends on short positions and interest expense, your expenses for the one-half year period covered by this report would be $8.77. *** Excluding dividends on short positions and interest expense, your hypothetical expenses for the one-half year period covered by this report would be $8.80. Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2014 – December 1, 2014 May 31, 2015 May 31, 2015 Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.89%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Excluding dividends on short positions and interest expense, the Fund’s annualized expense ratio would be 2.00%. ** Excluding dividends on short positions and interest expense, your expenses for the one-half year period covered by this report would be $10.01. *** Excluding dividends on short positions and interest expense, your hypothetical expenses for the one-half year period covered by this report would be $10.05. 8 VISIUM EVENT DRIVEN FUND Investment Highlights (Unaudited) The investment objective of the Fund is to achieve capital growth while maintaining a low correlation to and lower volatility than the S&P 500® Index.The Fund pursues its investment objective by employing an event-driven investment approach targeting the equity and fixed income securities of companies that the Adviser believes will be impacted by pending or anticipated corporate events.Such corporate events include, but are not limited to, mergers, acquisitions, spin-offs, bankruptcy restructurings, stock buybacks, industry consolidations, large capital expenditure programs, significant management changes, self-liquidations or other similar events. Portfolio Allocation As of May 31, 2015 % of Net Assets ** Valued at the net unrealized appreciation (depreciation). Continued 9 VISIUM EVENT DRIVEN FUND Investment Highlights (Continued) (Unaudited) Average Annual Returns—For Periods Ended May 31, 2015 6 One 3 5 10 Month Year Year Year Year Visium Event Driven Fund – Institutional Class 0.96% 0.86% 5.37% 2.55% 2.87% Visium Event Driven Fund – Investor Class 0.80% 0.51% 5.21% 2.46% 2.83% S&P 500 Index 2.97% 11.81% 19.67% 16.54% 8.12% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-855-9VISIUM. Investment performance for the Fund reflects the waiver and recovery of previously waived expenses by the Adviser.In the absence of such waivers, total returns would be reduced. The returns shown in the table above and the following graph assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The graph below illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange.The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. Continued 10 VISIUM EVENT DRIVEN FUND Investment Highlights (Continued) (Unaudited) Institutional Class Growth of $100,000 Investment * Inception Date. On July 31, 2013, the Visium Catalyst Event Driven Fund, LP, a limited partnership managed by the Adviser on a fully discretionary basis, converted into the Fund by transferring all of its assets to the Fund in exchange for shares of the Fund. Investor Class Growth of $10,000 Investment * Inception Date. On July 31, 2013, the Visium Catalyst Event Driven Fund, LP, a limited partnership managed by the Adviser on a fully discretionary basis, converted into the Fund by transferring all of its assets to the Fund in exchange for shares of the Fund. 11 VISIUM EVENT DRIVEN FUND Schedule of Investments May 31, 2015 Shares Value COMMON STOCKS – 78.86% Aerospace & Defense – 3.74% B/E Aerospace, Inc. $ Airlines – 0.09% AMR Corp. Escrow (a)(e) Auto Components – 2.39% Visteon Corp. (a) Banks – 1.55% City National Corp. (c) Susquehanna Bancshares, Inc. Beverages – 2.72% Molson Coors Brewing Co. Biotechnology – 0.07% PTC Therapeutics, Inc. (a) Chemicals – 9.71% Ashland, Inc. (c) Huntsman Corp. Sigma-Aldrich Corp. Syngenta AG – ADR WR Grace & Co. (a) Communications Equipment – 0.09% Mitel Networks Corp. (a)(b) Electrical Equipment – 0.29% GrafTech International Ltd. (a) Energy Equipment & Services – 0.87% Baker Hughes, Inc. Paragon Offshore PLC (b) Health Care Providers & Services – 5.86% Brookdale Senior Living, Inc. (a) Catamaran Corp. (a)(b) Cigna Corporation Humana, Inc. The accompanying notes are an integral part of these financial statements. 12 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) May 31, 2015 Shares Value COMMON STOCKS – 78.86% (Continued) Health Care Providers & Services – 5.86% (Continued) Omnicare, Inc. $ Quest Diagnostics, Inc. Hotels, Restaurants & Leisure – 9.47% Bob Evans Farms, Inc. (c) Life Time Fitness, Inc. (a) 1 72 MGM Resorts International (a) Pinnacle Entertainment, Inc. (a) Starwood Hotels & Resorts Worldwide, Inc. Household Durables – 0.95% Lennar Corp. – Class A (c) Insurance – 6.69% Hartford Financial Services Group, Inc. (c) National Interstate Corp. XL Group PLC (b) Internet Software & Services – 5.42% AOL, Inc. (a) eBay, Inc. (a) Yahoo! Inc. (a) Yelp, Inc. (a) Machinery – 1.28% Pall Corp. SPX Corp. Media – 6.87% Cumulus Media, Inc. (a) DIRECTV (a) Gannett Co., Inc. Time Warner Cable, Inc. The accompanying notes are an integral part of these financial statements. 13 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) May 31, 2015 Shares Value COMMON STOCKS – 78.86% (Continued) Metals & Mining – 4.34% Gold Fields Ltd. – ADR $ SunCoke Energy, Inc. Multiline Retail – 0.45% Family Dollar Stores, Inc. Pharmaceuticals – 3.85% Abbvie, Inc. (c) Hospira, Inc. (a) Mylan NV (a)(b) Perrigo Co. PLC (b) Zoetis, Inc. Road & Rail – 1.29% Hertz Global Holdings, Inc. (a) Quality Distribution, Inc. (a) Semiconductors & Semiconductor Equipment – 1.14% Altera Corp. Broadcom Corp. Software – 4.45% Nuance Communications, Inc. (a) Specialty Retail – 3.97% ANN, INC. (a) Vitamin Shoppe, Inc. (a) World Duty Free SpA (a)(b) Technology Hardware, Storage & Peripherals – 0.25% BlackBerry Ltd. (a)(b) Tobacco – 1.06% Lorillard, Inc. (c) Wired Telecommunications Carriers – 0.00% Adelphia Recovery Trust (a) TOTAL COMMON STOCKS (Cost $19,485,267) The accompanying notes are an integral part of these financial statements. 14 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) May 31, 2015 Principal Amount Value CORPORATE BONDS – 0.02% Communications – 0.02% Adelphia Communications Corp. Sr. Note 7.50%, 01/15/2004 (d) $ $ 7.75%, 01/15/2009 (d) 10.25%, 06/15/2011 (d) 7.88%, 05/01/2009 (d) TOTAL CORPORATE BONDS (Cost $6,094) Shares REAL ESTATE INVESTMENT TRUSTS – 9.63% Colony Financial, Inc. Lamar Advertising Co. Macerich Co. New Senior Investment Group, Inc. NorthStar Realty Finance Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,422,238) RIGHTS – 0.00% Community Health Systems, Inc. (a) 50 TOTAL RIGHTS (Cost $31) 50 WARRANTS – 0.00% RLJ Entertainment, Inc. (a) TOTAL WARRANTS (Cost $1,393) Contracts PURCHASED OPTIONS – 0.26% Call Options – 0.04% Alcatel-Lucent Expiration: June, 2015, Exercise Price: $3.50 2 Alibaba Group Holdings, Ltd. Expiration: June, 2015, Exercise Price: $90.00 16 Applied Materials, Inc. Expiration: July, 2015, Exercise Price: $25.00 37 BlackBerry Ltd. Expiration: June, 2015, Exercise Price: $11.00 21 Expiration: June, 2015, Exercise Price: $12.00 17 68 The accompanying notes are an integral part of these financial statements. 15 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) May 31, 2015 Contracts Value PURCHASED OPTIONS – 0.26% (Continued) Call Options – 0.04% (Continued) Catamaran Corp. Expiration: October, 2015, Exercise Price: $62.50 43 $ Synergy Pharmaceuticals, Inc. Expiration: July, 2015, Exercise Price: $5.00 22 Time Warner Cable, Inc. Expiration: July, 2015, Exercise Price: $170.00 2 Williams Cos, Inc. Expiration: July, 2015, Exercise Price: $55.00 TOTAL CALL OPTIONS Put Options – 0.22% Abbvie, Inc. Expiration: August, 2015, Exercise Price: $220.00 7 Altera Corp. Expiration: June, 2015, Exercise Price: $37.00 21 ANN, INC. Expiration: June, 2015, Exercise Price: $39.00 32 AT&T, Inc. Expiration: June, 2015, Exercise Price: $34.00 54 Cumulus Media, Inc. Expiration: September, 2015, Exercise Price: $2.50 Expiration: September, 2015, Exercise Price: $5.00 37 DIRECTV Expiration: June, 2015, Exercise Price: $85.00 36 Dresser-Rand Group, Inc. Expiration: September, 2015, Exercise Price: $70.00 14 Halliburton Co. Expiration: July, 2015, Exercise Price: $40.00 16 Lorillard, Inc. Expiration: June, 2015, Exercise Price: $67.50 11 PTC Therapeutics, Inc. Expiration: June, 2015, Exercise Price: $40.00 5 Syngenta AG Expiration: June, 2015, Exercise Price: $80.00 4 Time Warner Cable, Inc. Expiration: July, 2015, Exercise Price: $150.00 12 Yahoo, Inc. Expiration: January, 2016, Exercise Price: $41.00 86 The accompanying notes are an integral part of these financial statements. 16 VISIUM EVENT DRIVEN FUND Schedule of Investments (Continued) May 31, 2015 Contracts Value PURCHASED OPTIONS – 0.26% (Continued) Put Options – 0.22% (Continued) Yelp, Inc. Expiration: July, 2015, Exercise Price: $45.00 16 $ TOTAL PUT OPTIONS TOTAL PURCHASED OPTIONS (Cost $129,770) TOTAL INVESTMENTS (Cost $22,044,793) – 88.77% Other Assets in Excess of Liabilities – 11.23% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) All or a portion of this security is pledged as collateral for options written. (d) Securities in default. (e) The security is deemed to be illiquid. The value of the security $23,343, represents 0.09% of net assets. Abbreviations: ADR American Depositary Receipt AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. Ltd. Limited Liability Company NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company. SpA Società per Azioni is the Italian term for a limited share company. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 VISIUM EVENT DRIVEN FUND Schedule of Securities Sold Short May 31, 2015 Shares Value SECURITIES SOLD SHORT – 35.48% Airlines – 0.09% American Airlines Group, Inc. $ Banks – 0.78% BB&T Corp. M&T Bank Corp. 61 Royal Bank of Canada (a) Diversified Telecommunication Services – 1.28% AT&T, Inc. Electric Utilities – 0.36% Pepco Holdings, Inc. Energy Equipment & Services – 0.79% Halliburton Co. Food & Staples Retailing – 0.53% Sysco Corp. Health Care Providers & Services – 0.48% Aetna, Inc. Anthem, Inc. Household Durables – 1.12% Lennar Corp. – Class B Insurance – 0.90% Allstate Corp. Internet Software & Services – 0.45% Alibaba Group Holdings, Ltd. (a) Machinery – 1.20% Manitowoc Co., Inc. Media – 0.12% Charter Communications, Inc. Multiline Retail – 0.11% Dollar Tree, Inc. The accompanying notes are an integral part of these financial statements. 18 VISIUM EVENT DRIVEN FUND Schedule of Securities Sold Short (Continued) May 31, 2015 Shares Value SECURITIES SOLD SHORT – 35.48% (Continued) Oil, Gas & Consumable Fuels – 0.27% Williams Cos, Inc. $ Other Investment Pools and Funds – 25.04% iShares Russell 2000 ETF (b) iShares US Real Estate ETF (b) SPDR S&P rust (b) SPDR S&P MidCap rust (b) Pharmaceuticals – 0.42% Abbvie, Inc. Semiconductors & Semiconductor Equipment – 0.41% Avago Technologies Ltd. Specialty Retail – 0.91% Ascena Retail Group, Inc. Barnes & Noble, Inc. Tobacco – 0.22% Reynolds American, Inc. TOTAL SECURITIES SOLD SHORT (Proceeds $8,664,479) $ (a) Foreign Issued security. (b) Exchange-traded fund. The accompanying notes are an integral part of these financial statements. 19 VISIUM EVENT DRIVEN FUND Schedule of Options Written May 31, 2015 Contracts Value OPTIONS WRITTEN – 0.00% CALL OPTIONS – 0.00% Time Warner Cable, Inc. Expiration: July, 2015, Exercise Price: $185.00 2 $ TOTAL CALL OPTIONS TOTAL OPTIONS WRITTEN (Premiums received $378) $ The accompanying notes are an integral part of these financial statements. 20 VISIUM EVENT DRIVEN FUND Schedule of Total Return Swaps May 31, 2015 (Unaudited) Pay/ Receive Total Return on Unrealized Reference Reference Financing Termination Notional Number Appreciation Counterparty Entity Entity Rate Date Amount of Units (Depreciation) Morgan SABMiller Stanley PLC (a) Pay 0.420% 5/10/2017 $ ) Total net unrealized depreciation on total return swaps $ ) (a) Foreign issued security. The accompanying notes are an integral part of these financial statements. 21 VISIUM EVENT DRIVEN FUND Statement of Assets and Liabilities May 31, 2015 Assets Investments, at value (cost $22,044,793) $ Cash Foreign currencies (cost $270,143) Dividends and interest receivable Receivable for investments sold Deposit for short sales at broker Other assets Total Assets Liabilities Securities sold short, at value (proceeds $8,664,479) Written options, at value (premiums received of $378) Payable for investments purchased Payable to Adviser Payable to affiliates Payable for distribution fees Payable for shareholder servicing fees Payable for unrealized depreciation on open swap contracts Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments Securities sold short ) Foreign currency translation ) Purchased options ) Written options ) Swap contracts ) Net Assets $ Institutional Class Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ Investor Class Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 22 VISIUM EVENT DRIVEN FUND Statement of Operations For the Year Ended May 31, 2015 Investment Income Dividend income(1) $ Interest income Total Investment Income Expenses Management fees Dividends on short positions Administration fees Transfer agent fees & expenses Interest and broker expenses Federal & state registration fees Custody fees Audit and tax fees Legal fees Chief compliance officer fees and expenses Fund accounting fees Trustees’ fees and related expenses Reports to shareholders Shareholder servicing fees – Institutional Class Distribution fees – Investor Class Shareholder servicing fees – Investor Class 90 Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on: Investments Short transactions ) Foreign currency translation ) Purchased options ) Written options Swap contracts Net change in unrealized appreciation (depreciation) on: Investments Short transactions ) Foreign currency translation ) Purchased options ) Written options ) Swap contracts ) Net Realized and Unrealized Income on Investments Net Increase in Net Assets from Operations $ Net of $681 in foreign withholding tax and issuance fees. The accompanying notes are an integral part of these financial statements. 23 VISIUM EVENT DRIVEN FUND Statements of Changes in Net Assets Year Ended Period Ended May 31, 2015 May 31, 2014(1) From Operations Net investment loss $ ) $ ) Net realized gain (loss) on: Investments Short transactions ) ) Foreign currency translation ) ) Purchased options ) ) Written options Swap contracts — Net change in unrealized appreciation (depreciation) on: Investments Short transactions ) ) Foreign currency translation ) Purchased options ) ) Written options ) Swap contracts ) — Net increase in net assets from operations From Distributions Net investment income – Investor Class ) — Net investment income – Institutional Class ) — Net realized gains on investments – Investor Class ) ) Net realized gains on investments – Institutional Class ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Investor Class Proceeds from shares sold – Institutional Class Proceeds from shares issued from transfer-in-kind – Institutional Class(2) — Net asset value of shares issued to shareholders in payment of distributions declared – Investor Class Net asset value of shares issued to shareholders in payment of distributions declared – Institutional Class Payments for shares redeemed – Investor Class ) ) Payments for shares redeemed – Institutional Class ) ) Net increase in net assets from capital share transactions Total increase in net assets Net Assets Beginning of Period — End of Period $ $ Accumulated Net Investment Loss $ ) $
